Title: Enclosure: Benjamin Lincoln to Thomas MacDonough, 14 January 1794
From: Lincoln, Benjamin
To: MacDonough, Thomas



Boston Jany 14th. 1794
Sir

I am authorised, in conjunction with you, to appoint persons to establish the value of such Vessels & Cargoes the property of the subjects of Great Britain as have been captured by French privateers armed and equipped in the ports of the United States between 5th of June and the seventh of august last and which have been restored.
At present however my attention is called to three only the Jane—Lovely lass—& Prince Wm Henry. I will attend to this business when ever it shall be convenient for you.

Mr Mc.Donnough

 